An examination of the transcript, and particularly the testimony of state officials, indicates that the principal concern in this case arises from a state wildlife preserve and park which is immediately adjacent to the proposed permit premises. The objections appear to center on the alleged inappropriateness of such a land use in that area and the detrimental effect it may have on the primary purpose and use of the park area.
Our constantly increasing population has underlined the importance of obtaining and protecting park lands. State land uses, especially those such as parks and recreation areas, deserve protection from detrimental property development just as much as does privately owned property. Zoning laws, and to some extent the local option laws, are available as a means of affording protection. In the case of rurally located parks, these may prove inadequate. This is particularly apparent here where the area is so sparsely populated. Further, purely local laws will not necessarily reach the wider interest of the citizens of the state at large. However, the authority to deny a permit cannot be based on the existence of a problem. It must rest on standards as created by statute or regulation. The problem here is one of land use planning and control. Regulation No. 12 relates to public decency, sobriety, and good order. I express no opinion on the statutory authority for a regulation incorporating land use standards. However, I agree that this particular regulation does not apply to the problem and that there is no evidence to support a finding relating to decency, sobriety or good order. *Page 429